SECOND DIVISION
                                              February 27, 2007




Nos. 1-05-1932, 1-05-1933, 1-05-1934, 1-05-1935, 1-05-1936, 1-05-
1937, 1-05-1938, 1-05-1939, 1-05-1940, 1-05-1941, 1-05-1942, 1-
05-1943, 1-05-1944, 1-05-1945, 1-05-1946, 1-05-1947, 1-05-1948,
1-05-1955, 1-05-1956, 1-05-1957, 1-05-1958, 1-05-1959, 1-05-1960,
1-05-1961, 1-05-1962, 1-05-1963, 1-05-1964, and 1-05-2012,
Consolidated.

SHERYL KULCHAWIK; MARY DAVIS, Special     )   Appeal from the
Administrator of the Estate of Harold     )   Circuit Court of
Davis, Deceased; ROBERT BUHS; PAUL        )   Cook County.
MAHAFFEY; WILLIAM K. KESSLER, Special     )
Administrator of the Estate of WILLIAM    )
M. KESSLER, Deceased; MARION GERDES,      )
Special Administrator of the Estate       )
of WAYNE GERDES, Deceased; ELAINE         )
MCLAUGHLIN, Special Administrator         )
of the Estate of ROBERT MCLAUGHLIN,       )
Deceased; ROBERT FRANKENBACH, Special     )
Administrator of the Estate of JOHN       )
FRANKENBACH, Deceased; ANTHONY LEAZZO;    )
BERNICE E. RODGERS, Special               )
Administrator of the Estate of ELWYN      )
RODGERS, Deceased; SARAH MAXIE, Special   )
Administrator of the Estate of KENNETH    )
MAXIE, Deceased; LILA MORRIS, Special     )
Administrator of the Estate of            )
THOMAS MORRIS, Deceased; MICHAEL          )
BOATMAN, Executor for the Estate of       )
RAYMOND KNARIAN, Deceased; KENNETH        )
SARICH, Special Administrator of          )
the Estate of MARLENE SARICH, Deceased;   )
CAROL CONNOLLY, Special Administrator     )
of the Estate of PATRICK CONNOLLY,        )
Deceased; ROBERT FRANKENBACH, Special     )
Administrator of the Estate of SHIRLEY    )
FRANKENBACH, Deceased; DONNA BARGAS,      )
Special Administrator of the Estate of    )
RAYMOND BARGAS, Deceased; MARY BAKER      )
and DEVON FAULKNER, Co-Personal           )
Representatives of the Estate of          )
ALMETA FAULKNER, Deceased; AGNES          )
ROBINSON, Special Administrator of        )
the Estate of JACK ROBINSON,              )
Deceased; RITA WERNER, Special            )
Administrator of the Estate of             )
LARRY WERNER, Deceased; STANLEY            )
MARCINKOWSKI, III, Special                 )
Administrator of the Estate of             )
STANLEY MARCINKOWSKI, Deceased;            )
GERARDINA MANZI, Special                   )
Administrator of the Estate of             )
ANTONIO MANZI, Deceased; GERALD            )
LORENTZE, Special Administrator            )
of the Estate of NANCY LORENTZEN,          )
Deceased; MARY A. LANGNER,                 )
Special Administrator of the               )
Estate of RUSSELL LANGNER,                 )
Deceased; IRENE PABIAN-KOLBUS,             )
Special Administrator of the               )
Estate of RICHARD KOLBUS,                  )
Deceased; LINDA BARISAS,                   )
Executor of the Estate of ROBERT           )
BARISAS, Deceased; DON SCOTT;              )
SUZANNE MCDONOUGH, Special                 )
Administrator of the Estate of             )
THOMAS MCDONOUGH, Deceased,                )
                                           )
     Plaintiffs-Appellees,                 )
                                           )
          v.                               )
                                           )
DURABLA MANUFACTURING COMPANY,             )      Honorable
                                           )      William D. Maddux,
     Defendant-Appellant.                  )      Judge Presiding.


     PRESIDING JUSTICE WOLFSON delivered the opinion of the

court:

     At issue is a purported settlement agreement between a group

of plaintiffs involved in asbestos litigation and the defendant,

Durabla Manufacturing Company (Durabla).       Durabla says the

agreement is invalid because its counsel lacked the authority to

enter into the settlement absent Durabla’s express permission.

We affirm the trial court’s orders finding an enforceable


                                 2
1-05-1932,   1-05-1933,   1-05-1934,   1-05-1935, 1-05-1936,    1-05-1937,
1-05-1938,   1-05-1939,   1-05-1940,   1-05-1941, 1-05-1942,    1-05-1943,
1-05-1944,   1-05-1945,   1-05-1946,   1-05-1947, 1-05-1948,    1-05-1955,
1-05-1956,   1-05-1957,   1-05-1958,   1-05-1959, 1-05-1960,    1-05-1961,
1-05-1962,   1-05-1963,   1-05-1964,   and 1-05-2012, Cons.


agreement existed between the parties.

FACTS

     Durabla, an asbestos manufacturer, was named in several

hundred asbestos personal injury lawsuits in Cook County.          In

most of the Cook County cases, the plaintiffs were represented by

the law firm of Cooney and Conway.         On April 23, 2003, Robert

Meyer, counsel for Durabla, wrote a letter to William Fahey, a

partner at Cooney and Conway, confirming a settlement agreement

resolving claims between Durabla and “all pending and future

Cooney and Conway cases involving Durabla.”         Meyer was

subsequently dismissed as Durabla’s counsel in Illinois.

     The April 23, 2003, letter specified the amounts of the

settlements, which varied depending on the individual plaintiff’s

diagnosis.    The letter noted Durabla would pay the appropriate

settlement amount “in all cases in which product exposure is

demonstrated by affidavit, and/or interrogatory answers.”

Durabla agreed to pay the appropriate amount “within 90 days of

receipt of the affidavit and/or interrogatory answers and a

medical report or medical record showing the appropriate

diagnosis.”    Upon payment, Cooney and Conway was required to

provide a full release and a stipulation for dismissal with

                                       3
1-05-1932,   1-05-1933,   1-05-1934,   1-05-1935, 1-05-1936,   1-05-1937,
1-05-1938,   1-05-1939,   1-05-1940,   1-05-1941, 1-05-1942,   1-05-1943,
1-05-1944,   1-05-1945,   1-05-1946,   1-05-1947, 1-05-1948,   1-05-1955,
1-05-1956,   1-05-1957,   1-05-1958,   1-05-1959, 1-05-1960,   1-05-1961,
1-05-1962,   1-05-1963,   1-05-1964,   and 1-05-2012, Cons.


prejudice.

     Between April 2003 and January 2005, Durabla settled and

paid 128 claims under the process outlined in the settlement

letter.   Following a discussion between Cooney and Conway and

Durabla’s current attorney, the settlement agreement was

terminated on February 8, 2005.        The attorneys agreed any case

filed on or before February 7, 2005, was subject to the prior

agreement.    The record contains a copy of an email dated February

8, 2005, from Cooney and Conway to Durabla’s current attorney.

It states, in part:

           "i want to thank dave and you for taking the

           time to meet today.     i want to memorialize

           our discussions as i understand them. as of

           feb. 8, 2005 durabla has terminated its

           settlement agreement with cooney and conway

           clients*** any case filed on or before feb.

           7, 2005 will be subject to the prior

           agreement***"

     The authenticity of the email has not been challenged.

Durabla’s attorney did not challenge any of the statements made

in the email until Mach 5, 2005.

                                       4
1-05-1932,   1-05-1933,   1-05-1934,   1-05-1935, 1-05-1936,   1-05-1937,
1-05-1938,   1-05-1939,   1-05-1940,   1-05-1941, 1-05-1942,   1-05-1943,
1-05-1944,   1-05-1945,   1-05-1946,   1-05-1947, 1-05-1948,   1-05-1955,
1-05-1956,   1-05-1957,   1-05-1958,   1-05-1959, 1-05-1960,   1-05-1961,
1-05-1962,   1-05-1963,   1-05-1964,   and 1-05-2012, Cons.


     On January 25, 2005, 39 plaintiffs brought motions to compel

payment of settlement funds.      The record shows ten of the

plaintiffs’ claims were moot because they were settled and

stipulations for dismissal entered.        The stipulations were signed

by Durabla’s current counsel.

     In their motion to compel, the plaintiffs contended that,

pursuant to the settlement agreement, they had returned to

Durabla properly executed releases three to five months earlier.

Durabla had not released the settlement funds.        The 28 claims at

issue were filed prior to the February 7, 2005, cut-off.

     On February 23, 2005, Durabla filed a response to

plaintiff’s motion to compel settlement.        In its response,

Durabla said:

          “A settlement agreement was entered into

          between Plaintiffs’ counsel and then counsel

          for Durabla Manufacturing Company on April

          23, 2003.    Pursuant to this agreement,

          Durabla Manufacturing Company agreed to pay

          certain sums upon receipt of proof of

          exposure to Durabla products through an

          affidavit or interrogatory answers and a

                                       5
1-05-1932,   1-05-1933,   1-05-1934,   1-05-1935, 1-05-1936,   1-05-1937,
1-05-1938,   1-05-1939,   1-05-1940,   1-05-1941, 1-05-1942,   1-05-1943,
1-05-1944,   1-05-1945,   1-05-1946,   1-05-1947, 1-05-1948,   1-05-1955,
1-05-1956,   1-05-1957,   1-05-1958,   1-05-1959, 1-05-1960,   1-05-1961,
1-05-1962,   1-05-1963,   1-05-1964,   and 1-05-2012, Cons.


          medical report or record showing the

          appropriate diagnosis.”

Durabla contended plaintiffs’ compliance with the product

identification requirement of the settlement was “woefully

insufficient.”    Durabla did not contend Durabla’s prior counsel

entered into the settlement agreement without authorization.1

     In their reply to Durabla’s response, plaintiffs attached

Exhibit B showing that Durabla sent releases to 128 plaintiffs.

Those 128 plaintiffs returned the releases to Durabla, and were

issued settlement checks by the insurance company.        That exhibit

has not been challenged by Durabla.

     On March 5, 2005, Durabla filed a supplemental response to

plaintiffs’ motion to compel.      In its supplemental response,

Durabla argued for the first time that the settlement agreement


     1
      We note that Durabla’s brief omits this and other facts
unfavorable to its position. Rule 341(e)(6) requires the
appellant’s Statement of Facts to contain "the facts necessary to
an understanding of the case, stated accurately and fairly
without argument or comment." Official Reports Advance Sheet No.
21 (October 17, 2001), R. 341(e)(6), eff. Oct. 1, 2001. The
defendant’s statement of facts fails to contain the facts
necessary to an understanding of the issues raised. It is not
the duty of this court to determine what the real issues are, nor
to seek material for the disposition of such issues. Fogel v.
Hodes, 68 Ill. App. 3d 594, 600, 386 N.E.2d 389 (1979).


                                       6
1-05-1932,   1-05-1933,   1-05-1934,   1-05-1935, 1-05-1936,   1-05-1937,
1-05-1938,   1-05-1939,   1-05-1940,   1-05-1941, 1-05-1942,   1-05-1943,
1-05-1944,   1-05-1945,   1-05-1946,   1-05-1947, 1-05-1948,   1-05-1955,
1-05-1956,   1-05-1957,   1-05-1958,   1-05-1959, 1-05-1960,   1-05-1961,
1-05-1962,   1-05-1963,   1-05-1964,   and 1-05-2012, Cons.


was not enforceable because “it was made without express

authority of the client.”      Durabla also argued that even if an

enforceable agreement existed, the plaintiffs had failed to abide

by the conditions set forth in the letter.         Durabla attached an

affidavit from David Moser, Durabla’s president, in support of

the supplemental response.      The supplemental response did not

withdraw or challenge any of the statements contained in the

February 23, 2005, response.

     Following a hearing, the circuit court held an enforceable

settlement agreement existed between the plaintiffs and Durabla

from April 23, 2003, through February 7, 2005.         The circuit court

set the matter for further hearings and directed the parties to

engage in a 201(k) conference regarding which cases were

encompassed by the settlement.

     On April 30, 2005, Durabla filed a motion to reconsider the

trial court’s order.      During a hearing on May 11, 2005, Moser

testified that he was personally involved in any settlements

greater than five figures.      Moser said he never approved a

settlement with Cooney and Conway.         Moser had no knowledge

regarding whether his insurance carrier approved the settlement.

When asked whether he had a copy of any insurance policy giving

                                       7
1-05-1932,   1-05-1933,   1-05-1934,   1-05-1935, 1-05-1936,   1-05-1937,
1-05-1938,   1-05-1939,   1-05-1940,   1-05-1941, 1-05-1942,   1-05-1943,
1-05-1944,   1-05-1945,   1-05-1946,   1-05-1947, 1-05-1948,   1-05-1955,
1-05-1956,   1-05-1957,   1-05-1958,   1-05-1959, 1-05-1960,   1-05-1961,
1-05-1962,   1-05-1963,   1-05-1964,   and 1-05-2012, Cons.


him permission to dictate to the insurance company whether or not

he approved of the settlement, Moser stated: “I don’t believe I

ever had the authority to dictate to the insurance company

anything that wasn’t consistent with what the policy calls for

***.”   There is no evidence in the record which indicates Moser

had veto power over the insurance company’s settlement decisions.

Moser said he first became aware of the automatic settlement

process in September 2004.      Moser then issued an instruction to

stop paying claims because Durabla was paying money on claims

that had no merit.

     Meyer testified at the hearing that he never had a

conversation with Moser.      Meyer admitted he drafted the April 23,

2003, settlement letter.

     On May 13, 2005, in 28 separate orders, the circuit court

ordered Durabla to pay the relevant settlement amount for each of

the plaintiffs.    Durabla appeals.

DECISION

I. Validity of Settlement Agreement

     Durabla contends it never agreed to the settlement agreement

because Meyer lacked the authority to compromise or settle the 28

claims at issue.

                                       8
1-05-1932,   1-05-1933,   1-05-1934,   1-05-1935, 1-05-1936,    1-05-1937,
1-05-1938,   1-05-1939,   1-05-1940,   1-05-1941, 1-05-1942,    1-05-1943,
1-05-1944,   1-05-1945,   1-05-1946,   1-05-1947, 1-05-1948,    1-05-1955,
1-05-1956,   1-05-1957,   1-05-1958,   1-05-1959, 1-05-1960,    1-05-1961,
1-05-1962,   1-05-1963,   1-05-1964,   and 1-05-2012, Cons.


     Because the trial court held an evidentiary hearing

tantamount to a trial to decide the factual issues in this case,

we review the issues under the deferential manifest weight of the

evidence standard.     Salazar v. Board of Education of Mannheim

School District 83, Cook County, Illinois, 292 Ill. App. 3d 607,

613, 686 N.E.2d 650 (1997).      The court’s determination regarding

the validity of the settlement agreement is against the manifest

weight of the evidence where "an opposite conclusion is clearly

apparent or the fact-finder’s finding is palpably erroneous and

wholly unwarranted."      Salazar, 292 Ill. App. 3d at 613.

     An attorney who represents a client in litigation has no

authority to settle a claim of the client absent the client’s

express authorization to do so.            Shapo v. Tires ‘N Tracks, Inc.,

336 Ill. App. 3d 387, 399, 782 N.E.2d 813 (2002).           Where a

settlement is made out of court and not made part of the

judgment, the client will not be bound by the agreement without

proof of express authority.      Shapo, 336 Ill. App. 3d at 399.       The

party alleging authority has the burden of proving that fact.

Shapo, 336 Ill. App. 3d at 399.        The plaintiffs point to no

evidence that Moser expressly authorized Meyer to settle the

lawsuits on behalf of Durabla.      Meyer had been retained by

                                       9
1-05-1932,   1-05-1933,   1-05-1934,   1-05-1935, 1-05-1936,   1-05-1937,
1-05-1938,   1-05-1939,   1-05-1940,   1-05-1941, 1-05-1942,   1-05-1943,
1-05-1944,   1-05-1945,   1-05-1946,   1-05-1947, 1-05-1948,   1-05-1955,
1-05-1956,   1-05-1957,   1-05-1958,   1-05-1959, 1-05-1960,   1-05-1961,
1-05-1962,   1-05-1963,   1-05-1964,   and 1-05-2012, Cons.


Durabla's insurance company.

     Durabla’s first response, filed February 23, 2005, and

signed by Durabla’s current counsel, makes three claims: first,

specific product identification is lacking; second, plaintiffs

did not prove Durabla’s product was a proximate cause of their

injuries; and third, plaintiffs provided no evidence they were

exposed to Durabla’s product.

     It is clear to us the only purpose of the first response was

to establish the reasons why payments could not be compelled

under the settlement agreement.        There is not the slightest hint

in the response that Durabla believed the settlement agreement is

invalid or unauthorized.      In fact, in paragraph 20 of the

February 23, 2005, response, Durabla says: "Since Plaintiffs have

provided no meaningful product identification sufficient to

trigger Durabla’s obligation under the letter agreement,

Plaintiffs’ motion to compel *** must be denied***"        (Emphasis

added.)   Meyer’s authority to enter into the settlement agreement

was unquestioned.    Moser testified that he was personally

involved in any settlements greater than five figures.         None of

the settlements at issue is greater than five figures.

     Moser admits he learned about the agreement in September or

                                   10
1-05-1932,   1-05-1933,   1-05-1934,   1-05-1935, 1-05-1936,   1-05-1937,
1-05-1938,   1-05-1939,   1-05-1940,   1-05-1941, 1-05-1942,   1-05-1943,
1-05-1944,   1-05-1945,   1-05-1946,   1-05-1947, 1-05-1948,   1-05-1955,
1-05-1956,   1-05-1957,   1-05-1958,   1-05-1959, 1-05-1960,   1-05-1961,
1-05-1962,   1-05-1963,   1-05-1964,   and 1-05-2012, Cons.


October of 2004.    Nothing in this record suggests he or his

current attorney challenged the authenticity of the agreement

before the March 5, 2005, supplemental response was filed--a

period of about five or six months.        Nor is there any indication

Moser or his current attorney challenged the February 8, 2005,

email from Cooney and Conway before the supplemental response was

filed.   In fact, the supplemental response, in its Conclusion,

adopts the reasons "set forth in defendant’s original response."

     When an admission is made in an unverified pleading signed

by an attorney, it is binding on his client unless the pleading

is amended.    On amendment, the admission becomes evidentiary, not

judicial.    Knauerhaze v. Nelson, 361 Ill. App. 3d 538, 558, 836
N.E.2d 640 (2005); State Security Ins. Co. v. Linton, 67 Ill.

App. 3d 480, 484, 384 N.E.2d 718 (1979).        The February 23, 2005,

response was not amended.

     Whether the repeated admissions in the first response

concerning existence of the settlement agreement are evidentiary

or judicial, they support the trial court’s factual finding that

there was an enforceable, authorized agreement in this case.

II. Ratification

     Even if Meyer had exceeded his authority by entering into

                                   11
1-05-1932,   1-05-1933,   1-05-1934,   1-05-1935, 1-05-1936,   1-05-1937,
1-05-1938,   1-05-1939,   1-05-1940,   1-05-1941, 1-05-1942,   1-05-1943,
1-05-1944,   1-05-1945,   1-05-1946,   1-05-1947, 1-05-1948,   1-05-1955,
1-05-1956,   1-05-1957,   1-05-1958,   1-05-1959, 1-05-1960,   1-05-1961,
1-05-1962,   1-05-1963,   1-05-1964,   and 1-05-2012, Cons.


the settlement with Cooney and Conway, we would find the record

reflects Durabla ratified the settlement agreement.

     When an act is performed for the benefit of another by a

person without authority, or by an authorized agent in excess of

his authority, the person for whose benefit the act was done may

ratify the act.    Effingham State Bank v. Blades, 139 Ill. App. 3d
259, 262, 487 N.E.2d 431 (1985).        Ratification of an unauthorized

act is tantamount to an original authorization, and confirms what

was originally unauthorized.      Horowitz v. Holabird & Root, 212
Ill. 2d 1, 14, 516 N.E.2d 272 (2004); Jones v. Beker, 260 Ill.

App. 3d 481, 485, 632 N.E.2d 273 (1994).

     A client ratifies the actions of his attorney by not

repudiating the acts once he has knowledge of them, or by

accepting the benefits of those acts.        City of Burbank v.

Illinois State Labor Relations Board, 185 Ill. App. 3d 997, 1003,

541 N.E.2d 1259 (1990).      “Ratification need not be express; it

may be inferred from surrounding circumstances, including long-

term acquiescence, after notice, to the benefits of an allegedly

unauthorized transaction.”      Progress Printing Corp. v. Jane Byrne

Political Committee, 235 Ill. App. 3d 292, 310, 601 N.E.2d 1055

(1992); Stathis v. Gelderman, Inc., 295 Ill. App. 3d 844, 858,

                                   12
1-05-1932,   1-05-1933,   1-05-1934,   1-05-1935, 1-05-1936,   1-05-1937,
1-05-1938,   1-05-1939,   1-05-1940,   1-05-1941, 1-05-1942,   1-05-1943,
1-05-1944,   1-05-1945,   1-05-1946,   1-05-1947, 1-05-1948,   1-05-1955,
1-05-1956,   1-05-1957,   1-05-1958,   1-05-1959, 1-05-1960,   1-05-1961,
1-05-1962,   1-05-1963,   1-05-1964,   and 1-05-2012, Cons.


692 N.E.2d 798 (1998).

     Here, Durabla approved and its insurance company paid 128

claims under the administrative process outlined in the

settlement agreement, and Durabla sent releases for the

settlement of the 28 claims at issue in this case, prior to

challenging Meyer’s authority to enter into the settlement

agreement.    Moser, Durabla’s president, contends Durabla first

learned about the settlement in September or October 2004.         The

record shows, however, Durabla continued to distribute settlement

funds under the terms of the agreement until January 31, 2005.

     Durabla did not contend the settlement was entered into

without authority until March 5, 2005, five or six months after

it learned the settlement existed.        Durabla’s current counsel

signed the February 23, 2005, response.

     In light of Durabla’s long-term acquiescence, after notice,

to the benefits of the allegedly unauthorized settlement, we find

Durabla ratified the April 23, 2003, settlement agreement.         See

Stathis, 295 Ill. App. 3d at 858; Progress Printing Corp., 235
Ill. App. 3d at 310.

     Another agency principle stands in the way of Durabla’s

claim the settlement agreement was not authorized.

                                   13
1-05-1932,   1-05-1933,   1-05-1934,   1-05-1935, 1-05-1936,   1-05-1937,
1-05-1938,   1-05-1939,   1-05-1940,   1-05-1941, 1-05-1942,   1-05-1943,
1-05-1944,   1-05-1945,   1-05-1946,   1-05-1947, 1-05-1948,   1-05-1955,
1-05-1956,   1-05-1957,   1-05-1958,   1-05-1959, 1-05-1960,   1-05-1961,
1-05-1962,   1-05-1963,   1-05-1964,   and 1-05-2012, Cons.


     Where a party stands by silently and lets his attorney act

in his behalf in dealing with another in a situation where the

attorney may be presumed to have authority, the party is estopped

from denying the agent’s apparent authority to a third person.

Shapo, 336 Ill. App. 3d at 399.        In Shapo, the defendant waited 2

and 1/2 months after the settlement agreement was entered to

contest its validity.      That amounted to a failure to rebut the

presumption that its attorneys had authority to settle the case

on its behalf.    Shapo, 336 Ill. App. 3d at 400.

     In the case before us, Moser waited five or six months

before claiming he did not authorize the settlement agreement.

While the agreement in this case was not reached in open court,

the record reflects ten stipulations to dismiss were filed in the

circuit court pursuant to the settlement agreement.        We believe

Durabla is estopped from claiming it did not authorize the

agreement.

III. Invalid Claims

     Durabla further contends the submission of claims under the

settlement agreement "were in bad faith, because defects existed

in the underlying claims, such as claims that violated the

statute of limitations, claims with insufficient product

                                   14
1-05-1932,   1-05-1933,   1-05-1934,   1-05-1935, 1-05-1936,   1-05-1937,
1-05-1938,   1-05-1939,   1-05-1940,   1-05-1941, 1-05-1942,   1-05-1943,
1-05-1944,   1-05-1945,   1-05-1946,   1-05-1947, 1-05-1948,   1-05-1955,
1-05-1956,   1-05-1957,   1-05-1958,   1-05-1959, 1-05-1960,   1-05-1961,
1-05-1962,   1-05-1963,   1-05-1964,   and 1-05-2012, Cons.


identification, or claims based upon improper jurisdiction."          It

is a naked and general contention.        Durabla makes no claim in its

brief that any specific plaintiff’s claim is invalid.          We hold

Durabla has waived this argument.        Pursuant to Supreme Court Rule

341(e)(7), points not argued in an appellant’s brief are waived

and shall not be raised in the reply brief, in oral argument, or

on petition for rehearing.      Official Reports Advance Sheet No. 21

(October 17, 2001), R. 341(e)(7), eff. Oct. 1, 2001.

     Durabla also has waived its argument that the evidentiary

hearing was insufficient.      Other than contending the judge’s

finding was incorrect, Durabla points to no deficiency in the

hearing itself which would justify reversal.        In fact, Durabla

was invited to present any testimony it believed appropriate.

     Durabla further contends the settlement agreement is not a

binding contract because the elements of a contract were not met,

that there was no clear meeting of the minds as to the terms of

the agreement.    A settlement agreement is binding where there is

a clear offer and acceptance to compromise, and there is a

meeting of the minds as to the terms of the agreement.          Knisley

v. City of Jacksonville, 147 Ill. App. 3d 116, 119-20, 497 N.E.2d
883 (1986).    The trial court has discretion to determine whether

                                   15
1-05-1932,   1-05-1933,   1-05-1934,   1-05-1935, 1-05-1936,   1-05-1937,
1-05-1938,   1-05-1939,   1-05-1940,   1-05-1941, 1-05-1942,   1-05-1943,
1-05-1944,   1-05-1945,   1-05-1946,   1-05-1947, 1-05-1948,   1-05-1955,
1-05-1956,   1-05-1957,   1-05-1958,   1-05-1959, 1-05-1960,   1-05-1961,
1-05-1962,   1-05-1963,   1-05-1964,   and 1-05-2012, Cons.


a settlement occurred, and we will not reverse its decision

unless it is contrary to the manifest weight of the evidence.

Kim v. Alvey, Inc., 322 Ill. App. 3d 657, 670, 749 N.E.2d 368

(2001).   We find the settlement agreement is facially valid and

contains all the necessary elements for a valid contract.

CONCLUSION

     We affirm the trial court’s orders enforcing the settlement.

     Affirmed.

     HOFFMAN, and HALL, JJ., concur.




                                   16